Case 1:20-cv-20284-MGC Document 43 Entered on FLSD Docket 07/06/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20- 20284-Civ-COOKE

  GIENCOURT INVESTMENTS, S.A.,

         Petitioner,

  vs.

  IMAX CORPORATION,

        Respondent.
  _____________________________________/
                         ORDER ON JOINT MOTION TO VACATE
         THIS MATTER is before the Court upon the Parties’ Renewed Joint Motion to
  Vacate (ECF No. 42). On December 3, 2020, after the resolution of a related pending
  appeal, the Court entered final judgment in Petitioner’s favor. Respondent appealed that
  Order and sought reconsideration of the Court’s final judgment. The Parties have settled
  their dispute, dismissed their appeal, and now move this Court to vacate its judgment under
  Rule 60.
         In light of the Parties’ settlement and in the interest of justice, the Motion (ECF No.
  42) is GRANTED. The Final Judgment (ECF No. 30) is VACATED. Respondent’s
  Motion for reconsideration (ECF No. 31) is DENIED as moot. The case will remain
  administratively CLOSED. The Parties will file proper dismissal papers within 60 days of
  this Order.
         DONE and ORDERED in chambers at Miami, Florida, this 2nd day of July 2021.




  Copies furnished to:
  Counsel of Record
